DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 6-9, pertaining to 35 U.S.C 103 rejection, filed 01/29/2021 for claim(s) 1 and 8 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Ichikawa (US # 20140239908) teaches the newly added limitation as presented in the office action below.  

Claim Objections
Claim 7 is objected because of the following informalities: 
•	Claim 7, line 3, the recitation “…the a state of charge [SOC]…” should read “…a state of charge [SOC]…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 - 5, 8, 10 - 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Ichikawa (US # 20140239908).

Regarding Claim 1, Ichikawa teaches in Figures 1 and 3, a battery pack (1, [0030, lines 1-5]) comprising:
a battery (10) comprising at least one battery cell [0032];
a cell balancing device (Controller 30) configured to balance a voltage of the at least one battery cell [0013]; 
a switch unit (Combination of R1a, R1b, R2a and R2b) comprising a charging switch (R1b, R2b) and a discharging switch (R1a, R2a) arranged on a high current path through which a charging current and a discharging current flow [0079, 0087, lines 1-6]; and 
a battery management unit (Combination of controller 30 and voltage sensor 20) configured to monitor a voltage [0038, lines 1-4, 0041, lines 1-3] and a current of the battery [0038, lines 4-7], to control the cell balancing device [0024], and to control charging and discharging operations of the battery [0040, lines 7-12, 0041], 
wherein, when a state of the battery during charging with a current satisfies a preset swelling condition (“…SOC reaching a value…”, [0054], i.e. Since applicant define the swelling condition as a state of charge (SOC) of the battery reaches a preset value as specified in paragraph 0009 of the submitted specification),

in response to a state of the battery (“…SOC reaching a value…”) during charging with a constant current [0052, lines 1-4] satisfies a preset swelling condition (Reaching SOC upper limit value), the battery management unit is configured to operate the cell balancing device for a preset discharging time to make the battery self-discharge (Discharging period of time T1-T2 in annotated figure below), 
in response to the preset discharging time elapsing elapses, the battery management unit is configured to pause the battery from self-discharging for a preset pausing time (see time period T2-T3 in annotated figure below), and 
in response to the preset pausing time elapsing elapses, the battery management unit is configured to charge the battery (After time T3 the battery is charged as illustrated in annotated figure below).

    PNG
    media_image1.png
    403
    620
    media_image1.png
    Greyscale


Regarding Claim 3, Ichikawa teaches the apparatus of claim 1.
(sensor not shown) configured to sense a temperature of the battery, wherein the preset swelling condition is a condition in which a variation in the temperature sensed by the temperature sensor according to time is greater than a preset value [0044].

Regarding Claim 4, Ichikawa teaches the apparatus of claim 1.
Ichikawa further teaches wherein the preset swelling condition is a condition in which a state of charge (SOC) of the battery reaches a preset SOC value [0054].

Regarding Claim 5, Ichikawa teaches the apparatus of claim 1.
Ichikawa further teaches wherein the battery is charged with a variable constant current [0053].

Regarding Claim 8, Xue teaches in Figure 2, a method of charging a battery pack (1, [0030, lines 1-5]), the method comprising: 
charging a battery (10) with a constant current [0052, lines 1-4]; 
sensing a preset swelling condition (“…SOC reaching a value…”, [0054], i.e. Since applicant define the swelling condition as a state of charge (SOC) of the battery reaches a preset value as specified in paragraph 0009 of the submitted specification); 
discharging the battery for a preset discharging time (Discharging period of time T1-T2 in annotated figure below) in response to the battery satisfies the preset swelling condition (Reaching SOC upper limit value);
(see time period T2-T3 in annotated figure below) in response to the preset discharging time elapsing (after T1-T2 elapses); and 
restarting the charging of the battery in response to the preset pausing time elapsing (After time T3 the battery is charged as illustrated in annotated figure below).

Regarding Claim 10, Ichikawa teaches the apparatus of claim 8.
Ichikawa further teaches:
wherein the sensing of the preset swelling condition comprises: 
monitoring a state of charge (SOC) of the battery [0054]; and 
determining that the preset swelling condition is satisfied (“…SOC reaching a value…”, [0054], i.e. Since applicant define the swelling condition as a state of charge (SOC) of the battery reaches a preset value as specified in paragraph 0009 of the submitted specification) when the SOC of the battery is equal to or greater than a preset SOC value [0054].

Regarding Claim 11, Ichikawa teaches the method of claim 8.
Ichikawa further teaches wherein, in the charging of the battery, the battery is charged with a variable constant current [0053].

Regarding Claim 13, Ichikawa teaches the method of claim 8.
(Controller 30, [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Ichikawa (US # 20140239908), in view of the US Patent Application Publication by Kim et al. (US # 20160201634).
Regarding Claim 2, Ichikawa teaches the apparatus of claim 1.
Ichikawa fails to teach:
further teaches comprising a self-discharge unit connected to the battery in parallel and configured to discharge the battery according to control of the battery management unit, 
wherein the battery management unit is configured to operate the self-discharge unit to make the battery self-discharge.
Kim teaches in Figure 2, a self-discharge unit (50) connected to a battery (10) in parallel and configured to discharge the battery according to control of a battery management unit (40), 
wherein the battery management unit is configured to operate the self-discharge unit to make the battery self-discharge [0012, 0049].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a self-discharging unit in parallel with the battery within the apparatus of Ichikawa as taught by Kim, in order to maintain the temperature of the battery within range to ensure an efficient charge rate of the battery.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claim 4, in further view of the US Patent Application Publication by Kaji et al. (US # 20160013676).

Regarding Claim 6, Ichikawa teaches the apparatus of claim 4.
Ichikawa fail to teach:

Kaji teaches a battery having a preset SOC value is within a range of about 60% to about 80% [0082, lines 1-4].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include to operate the within certain SOC range within the apparatus of Ichikawa, as taught by Kaji, in order to control the charging/discharging of the battery effectively so that it operates in an optimal condition to maximize its lifespan.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claims 3 and 8 above, in further view of the US Patent by Small et al. (US # 6326767).

Regarding Claim 7, Ichikawa teaches the apparatus of claim 3.
Ichikawa further teaches a state of charge (SOC) of the battery is equal to or greater than a preset SOC value [0054].
Ichikawa fails to teach:
wherein the preset swelling condition comprises a case in which the variation in the temperature according to time is equal to or greater than the preset value.
Small teaches in Figure 7, a charging system of battery pack (Abstract) wherein the preset swelling condition comprises a case in which the variation in the temperature according to time is equal to or greater than the preset value (Col 23, lines 13-16, lines 26-28).


Regarding Claim 9, Ichikawa teaches the method of claim 8.
Ichikawa fails to teach:
wherein the sensing of the preset swelling condition comprises: 
sensing a variation in a temperature of the battery; and 
determining that the preset swelling condition is satisfied when a slope of the variation in the temperature is equal to or greater than a preset slope.
Small teaches in Figure 7, a charging system of battery pack (Abstract) comprising sensing of the preset swelling condition (Col 23, lines 13-16) comprises: 
sensing a variation in a temperature of the battery (Col 23, lines 13-16); and 
determining that the preset swelling condition is satisfied when a slope of the variation in the temperature is greater than a preset slope (Col 23, lines 26-28).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include comparing temperature to a slope threshold within the apparatus of Ichikawa, as taught by Small, in order to reduce power losses in the battery charger IC and subsequently reduce temperature.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Ichikawa as applied to claim 11 above, in further view of the US Patent by Demers et al. (US # 7786699).

Regarding Claim 12, Ichikawa teaches the method of claim 11.
Ichikawa fails to teach:
wherein the sensing of the preset swelling condition comprises: 
monitoring a magnitude of the constant current applied to the battery; and 
determining that the preset swelling condition is satisfied when the magnitude of the constant current changes.
Demers teaches:
monitoring a magnitude of the constant current applied to the battery (Current sensing circuits (244, 254, 264 and 274) Col 4, lines 52-54); and determining that the preset swelling condition is satisfied when the magnitude of the constant current changes (Col 2, lines 31-35).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitor and charge the battery with constant current within the charging apparatus of Ichikawa, as taught by Small, in order to provide constant current charging in order to provide supply relatively uniform current by eliminating imbalances of cells.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Kim et al. (US # 20140062387) teaches a battery pack comprising: 
the battery pack 1 includes a battery 10, a large-current path 20 (e.g., a main current path), a charging control switch 21, a discharging control switch 22, a bypass path 30, a pre-charge switch 31, a pre-charge resistor R1, a battery management system (BMS) 40 (e.g., a controller), a fuse 50, a fuse breaking switch 60, and a terminal unit 70 [0036].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859